Dear Representative Krieger:
Your request for an opinion concerning the Louisiana sex offender registration program under 1992 La. Acts 962 has been forwarded to me for research and reply. You asked the following:
       1. Are property owners, wishing to sell property, and real estate agents, with property listed in this area, required by law to disclose to a prospective buyer, that an individual convicted of a sex offense lives in the three square block area?
       2. If the property owner or real estate agent is required by law to disclose a sex offender living within a three block area, then how long would the disclosure be required?
       3. Is there any provision made in the law for financial compensation to the property owners who suffer a loss in property value due to Act 962?
       4. If the individual moves from the three block area, who is responsible for removing any stigma, such as news paper announcements, billboards, signs or notices to homeowners as required by Act 962, from the property?
In response to your first question, there are currently no provisions which obligate a homeowner to disclose the presence of a registered sex offender to prospective home buyers. However, if asked if a sex offender lives in the neighborhood you must reply honestly because to do otherwise would be fraudulent.
In response to your second question, since there is no need to disclose the presence of sex offender, there is no time limit on disclosure.
In response to your third question, there are currently no provisions for compensation for decreased property values suffered as a result of Act 962.
Finally, in response to your fourth question, there are currently no provisions for any type of notification when a registered sex offender moves from a neighborhood.
I hope the foregoing has adequately answered your questions. If our office can be of further any assistance, please do not hesitate to contact us.
Sincerely,
                                         RICHARD P. IEYOUB Attorney General
                                         ________________________ Greg Murphy Assistant Attorney General
GM:ckj